People v Griffin (2017 NY Slip Op 04978)





People v Griffin


2017 NY Slip Op 04978


Decided on June 16, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


712 KA 12-02099

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vDEVIN GRIFFIN, ALSO KNOWN AS DEVIN D. GRIFFIN, SR., DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


JEFFREY WICKS, PLLC, ROCHESTER (JEFFREY WICKS OF COUNSEL), FOR DEFENDANT-APPELLANT. 
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (KELLY CHRISTINE WOLFORD OF COUNSEL), FOR RESPONDENT. 

	Appeal from a resentence of the Monroe County Court (John L. DeMarco, J.), rendered December 21, 2011. Defendant was resentenced upon his conviction of criminal possession of a weapon in the third degree. 
It is hereby ORDERED that said appeal is unanimously dismissed.
Same memorandum as in People v Griffin ([appeal No. 1] ___ AD3d ___ [June 16, 2017]).
Entered: June 16, 2017
Frances E. Cafarell
Clerk of the Court